Citation Nr: 0634464	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-24 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as secondary to ionizing radiation exposure.  

2.  Entitlement to service connection for skin cancer, 
claimed as secondary to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
prostate cancer and skin cancer, both claimed as secondary to 
ionizing radiation exposure.  The veteran subsequently 
initiated and perfected appeals of these determinations.  

These issues were originally presented to the Board in May 
2004, at which time they were remanded for additional 
development.  They have now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during 
military service.  

2.  The preponderance of the competent evidence of record is 
against a finding that the veteran's prostate cancer was 
incurred or aggravated during military service, within a year 
thereafter, or as a result of exposure to ionizing radiation 
during service.  

3.  The preponderance of the competent evidence of record is 
against a finding that the veteran's skin cancer was incurred 
or aggravated during military service, within a year 
thereafter, or as a result of exposure to ionizing radiation 
during service.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred or aggravated therein, or as a result of exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.3159, 
3.303, 3.304, 3.307, 3.309, 3.311 (2006).  

2.  Skin cancer, to include squamous cell carcinoma and basil 
cell carcinoma, was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred or aggravated therein, or as a result of exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.3159, 
3.303, 3.304, 3.307, 3.309, 3.311 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to the 
initial adjudication of the appellant's claims, a letter 
dated in February 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims on appeal.  The February 
2002 letter told the appellant to provide any relevant 
evidence in the appellant's possession also informed the 
appellant that additional information or evidence was needed 
to support the claims and asked the appellant to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA medical opinions in 
March 2003 and April 2006.  38 C.F.R. § 3.159(c)(4) (2006).  
The records obtained satisfy 38 C.F.R. § 3.326.  As there is 
no indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Additionally, since the Board 
has concluded that the preponderance of the evidence is 
against the claims of service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

I. Service connection - Prostate cancer

The veteran seeks service connection for prostate cancer.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be awarded for certain disabilities, such as malignant 
tumors, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran contends that his prostate cancer, first 
diagnosed many years after service, is due to his exposure to 
ionizing radiation during military service.  Service records 
confirm the veteran served in the U.S. Navy during the 
occupation of Japan, and was present in the Nagasaki area 
beginning in September 1945.  For veterans who were exposed 
to ionizing radiation during service, service connection for 
a condition that is claimed to be attributable to such 
exposure may be established in one of three different ways.  
First, certain types of cancer are presumptively service-
connected for radiation-exposed veterans.  38 U.S.C.A. 
§ 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2006).  A 
"radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  Second, 38 C.F.R. § 3.311(b) 
provides a list of radiogenic diseases that will be service-
connected, provided that certain conditions specified in that 
regulation are met.  Some of the listed radiogenic diseases, 
including various listed forms of cancer, under 38 C.F.R. 
§ 3.311(b)(2), found 5 years or more after service in an 
ionizing radiation exposed veteran, may be service-connected 
if the VA Under Secretary for Benefits determines that they 
are related to ionizing radiation exposure while in service 
or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  Third, service 
connection may also be established by showing that the 
disease was incurred during or aggravated by service.  See 
Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  

The Board notes as an initial matter that the veteran's 
service medical records are negative for any diagnosis of or 
treatment for prostate cancer during military service, or 
within a year thereafter.  The veteran was first diagnosed 
with prostate cancer in approximately 2001, many years after 
service.  Furthermore, the veteran does not contend onset of 
his cancer during military service or within a year there.  
Thus, service connection on a direct basis for prostate 
cancer must be denied, as such a disability was not incurred 
or aggravated during military service, or within a year 
thereafter.  Rather, the question that must be addressed is 
whether the veteran developed prostate cancer many years 
after service as a result of ionizing radiation exposure 
during military service.  

As noted above, the veteran's service personnel records 
confirm he served aboard the USS Freestone, and was present 
in the area of Nagasaki, Japan, for several days in September 
1945.  As such, he is a "radiation-exposed veteran" as 
defined by VA at 38 C.F.R. § 3.309(d)(3).  The veteran has 
also submitted competent medical evidence of a current 
diagnosis of prostate cancer.  This diagnosis was confirmed 
by a private May 2001 biopsy examination, and he underwent 
radiation therapy for this diagnosis.  As this evidence is 
uncontroverted, a current diagnosis of prostate cancer is 
conceded.  

Prostate cancer is not a disease listed as a presumptive 
disorder for radiation-exposed veterans under the provisions 
of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  
However, prostate cancer and any other form of cancer is 
listed as a radiogenic disease under the provisions of 
38 C.F.R. § 3.311(b)(2).  Pursuant to 38 C.F.R. § 3.311, the 
veteran's claim was forwarded to the Defense Threat Reduction 
Agency (DTRA) in December 2002 for a radiation dose estimate.  
Such an estimate was received in February 2003, and in turn 
was forwarded to the office of the Under Secretary for 
Benefits for a medical opinion regarding the etiology of the 
veteran's prostate cancer.  In a March 2003 memorandum, VA's 
Chief Public Health and Environmental Hazards Officer 
(CPHEHO) stated it was "unlikely" the veteran's prostate 
cancer was a result of his exposure to ionizing radiation 
during military service, based on the dose estimate provided 
by the DTRA.  

However, during the pendency of this appeal, the methodology 
for the calculation of radiation dosage estimates was 
revised, to more accurately determine ionizing radiation 
exposure levels during military service.  Thus, the veteran's 
claim was remanded by the Board in May 2004 for a new dose 
estimate and subsequent reconsideration by the Under 
Secretary's office.  Using computer modeling based on the 
veteran's estimated radiation exposure dosage, the CPHEHO 
determined the probability of this exposure resulting in his 
subsequent prostate cancer was less than 2 percent.  Thus, it 
was "unlikely" the veteran's prostate cancer resulted from 
his ionizing radiation exposure during military service.  

The veteran has not submitted any medical evidence suggesting 
a link between his ionizing radiation exposure during 
military service and his subsequent prostate cancer.  While 
he has had appropriate private medical treatment for his 
prostate cancer, no medical expert has suggested a nexus 
between this diagnosis and the veteran's military service.  
Thus, in the absence of any competent evidence establishing a 
nexus between the veteran's military service, to include his 
exposure to ionizing radiation, and his current diagnosis of 
prostate cancer, the Board must conclude the preponderance of 
the evidence is against this claim, and service connection 
for prostate cancer must be denied.  

The veteran has himself contended his prostate cancer results 
from his exposure to ionizing radiation during his military 
service.  However, as a layperson, he is not capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for prostate 
cancer, as such a disability was not incurred during military 
service, within a year thereafter, or as a result of any 
incident of service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Service connection - Skin cancer

The veteran seeks service connection for skin cancer, claimed 
as secondary to ionizing radiation exposure.  The pertinent 
laws and regulations governing such claims have already been 
noted above.  

The Board notes as an initial matter that the veteran's 
service medical records are negative for any diagnosis of or 
treatment for skin cancer during military service, or within 
a year thereafter.  The veteran was first diagnosed with skin 
cancer in 1994, many years after service, when squamous cell 
carcinoma of the forehead was diagnosed by Dr. J.D.G., M.D.  
This cancer was excised that same year.  Basil cell carcinoma 
of the nose was diagnosed in 1999, and was also surgically 
excised.  Additionally, the veteran does not contend onset of 
his cancer during military service or within a year there.  
Thus, service connection on a direct basis for any form of 
skin cancer must be denied, as no such disability was 
incurred or aggravated during military service, or within a 
year thereafter.  Rather, the question that must be addressed 
is whether the veteran developed skin cancer many years after 
service as a result of ionizing radiation exposure during 
military service.  

As noted above, the veteran is a "radiation-exposed 
veteran" as defined by VA at 38 C.F.R. § 3.309(d)(3).  The 
veteran has also submitted competent medical evidence of 
recent diagnoses of squamous cell carcinoma and basil cell 
carcinoma.  These carcinomas were surgically removed.  As the 
evidence of a current diagnosis is uncontroverted, a current 
diagnosis of skin cancer is conceded.  

Pursuant to 38 C.F.R. § 3.311, the veteran's claim was 
forwarded to the Defense Threat Reduction Agency (DTRA) in 
December 2002 for a radiation dose estimate.  Such an 
estimate was received in February 2003, and in turn was 
forwarded to the office of the Under Secretary for Benefits 
for a medical opinion regarding the etiology of the veteran's 
prostate cancer.  In a March 2003 memorandum, VA's Chief 
Public Health and Environmental Hazards Officer (CPHEHO) 
stated it was "unlikely" the veteran's skin cancer was a 
result of his exposure to ionizing radiation during military 
service, based on the dose estimate provided by the DTRA.  

However, during the pendency of this appeal, the methodology 
for the calculation of radiation dosage estimates was 
revised, to more accurately determine ionizing radiation 
exposure levels during military service.  Thus, the veteran's 
claim was remanded by the Board in May 2004 for a new dose 
estimate and subsequent reconsideration by the Under 
Secretary's office.  Using computer modeling based on the 
veteran's estimated radiation exposure dosage, the CPHEHO 
determined the probability of this exposure resulting in his 
subsequent skin cancers was between 1 and 11 percent.  Thus, 
it was "unlikely" the veteran's skin cancers resulted from 
his ionizing radiation exposure during military service.  

The veteran has not submitted any medical evidence suggesting 
a link between his ionizing radiation exposure during 
military service and his subsequent development of various 
skin cancers.  While he has had appropriate private medical 
treatment for these disorders, no medical expert has 
suggested a nexus between these diagnoses and the veteran's 
military service.  Thus, in the absence of any competent 
evidence establishing a nexus between the veteran's military 
service, to include his exposure to ionizing radiation, and 
his squamous cell carcinoma and basil cell carcinoma, the 
Board must conclude the preponderance of the evidence is 
against this claim, and service connection for skin cancer 
must be denied.  

The veteran has himself contended his skin cancer results 
from his exposure to ionizing radiation during his military 
service.  However, as a layperson, he is not capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for skin cancer, 
as such a disability was not incurred during military 
service, within a year thereafter, or as a result of any 
incident of service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for prostate cancer is 
denied.  

Entitlement to service connection for skin cancer, to include 
squamous cell carcinoma and basil cell carcinoma, is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


